Citation Nr: 1532073	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947 and November 1950 to August 1968.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A death certificate reflects that the Veteran died on July [redacted], 2012.  The immediate cause of death was cardiorespiratory arrest.  Ischemic heart disease and hypertension are listed as other significant conditions contributing to death.

Service treatment records show what appear to be elevated blood pressure readings.  Post service treatment records show that the Veteran was diagnosed with hypertension in 1986.

A medical opinion has not been obtained as to whether hypertension had its onset in service.  The Board finds that an opinion addressing the issue is necessary to fairly decide the merits of the claim.

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained, to specifically include post service treatment records prior to August 1982.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she identify any outstanding VA and non-VA records pertaining to the Veteran's hypertension that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file, to specifically include any post service treatment records prior to August 1982.  Any negative response should be in writing and associated with the claims file.

2.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to an appropriately qualified clinician for review and promulgation of an opinion as to whether it is at least as likely as not that hypertension had its onset during service.  

An explanation for the conclusion reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

3.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Appellant with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




